Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the feature of a first and second yoke of Claims 1 & 16 directed to the following limitation with no supporting drawing detail. 
a first yoke member disposed at the second shaft so as to rotate along with rotation of the second shaft and made of magnetic material, the first yoke member including first claw portions which are a plurality of sheet-like members opposed to the magnetic member, and a first ring portion formed into a circular ring and connecting the first claw portions; a second yoke member disposed at the second shaft so as to rotate along with rotation of the second shaft and made of magnetic material, the second yoke member including second claw portions which are a plurality of sheet-like members opposed to the magnetic member, and a second ring portion formed into a circular ring and connecting the second claw portions, the second claw portions being arranged alternately with the first claw portions.

Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims 
particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 & 16 recites the term of “a magnet” which is element (Fig. 1: magnet 20) then cites “the magnetic member” which seems to refer to the same element (Fig. 1: magnet 20). The term should be consistent

Claims 1 & 16 recite the term “first claw portions which are a plurality of sheet-like members” which is unclear as to what is required of the claimed yoke member to meet “sheet-like members”.  Examiner looks to the specification which does not provide detail on the sheet-like feature of the claws.  Examiner recommends the term “plurality of magnetic sheets” is used as it provides structural context.

Claim 2 recites the limitation “the retaining portion is disposed in a position between the first magnetic sensor and the second magnetic sensor” then cites “the position being magnetically symmetrical with respect to the first magnetic sensor and the second magnetic sensor “, which is unclear as the arrangement of the retaining portion is a separate arrangement of “the position” of the magnetic sensors which it does seem to be separate arrangements using the word portion.  Examiner suggests the limitation may read   something similar to” the first magnetic sensor and the second magnetic sensor are positioned symmetrically to the yoke members”

Claim 10 recites the limitation “includes a biasing portion configured to bias the first magnetism collecting member and the second magnetism collecting member in a through- thickness direction of the metal sheet material” which is unclear since biasing can be a retaining force or a magnetic biasing of the sensor  The examiner looks to the specification [0018 and determines the biasing is a retention force to separate the first and second members  and determines the limitation could read as “includes a biasing portion configured to bias the first magnetism collecting member and the second magnetism collecting member in a through- thickness direction of the metal sheet material”

Claims 1, 14 & 16 cite the term “magnetically symmetrical”, which is unclear as to what arrangement is required for the first and second magnetic sensor. Examiner looks to the specification and finds [0013 the position of the magnet 20 and those of the claw portions 21 lb and 212b of the yoke member 21, and the positions relative to the magnetism collecting member 22].  The limitation would be clear if cited a “the first magnetic sensor and the second magnetic sensor are arranged with magnetic symmetry by aligning the magnetic sensor with the first and second claw portions”.  

Claim 8 recites the limitation “a lightening recess which opens in the radial direction relative to the rotation axis” which is unclear as to what “a lightening recess” structurally a recess “over a “lightening recess”.

All dependent claims are rejected for their dependence on a rejected base claim.

Indication of Allowable Subject Matter
Claims 3-9 & 15 are objected to and would be allowable if:
1) Rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
2) Rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:

Regarding Claims 3 & 15. The prior art fails to disclose or motivate one skilled in the art to manufacture and provide a torque sensor having the first magnetism collecting member includes a first straight portion which is linearly formed along a direction of a tangent to the direction around the rotation- 28 - axis, the second magnetism collecting member includes a second straight portion which is linearly formed along a direction of a tangent to the direction around the rotation axis.

The closest prior art is Takeshi (JP2013160537) which discloses a magnetic torque sensor (20) with a first (Fig. 4: 41) and second (Fig. 4: 42) magnetism collecting member  that is semi-circular. However, Takeshi does not disclose the first and second collecting member having a straight portion which is linearly formed along a direction of a tangent to the direction around the rotation axis.
Claims 4-9 are indicated as allowable due to their dependency on base Claim 3’s indicated allowable material.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 10-14 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Takeshi (JP2013160537”; “Takeshi”, translation provided for citations) in view of Yoshida (WO2014148106; “Yoshida”).

Claim 1. Takeshi discloses a torque sensor (Figs. 1 & 3: torque sensor 20)[0016 It has a torque detecting device 20 for detecting the applied torque (hereinafter, "steering torque")] comprising: a rotary member (Figs. 1-3: rotary member elements 11-13) including a first shaft (Fig. 1: first shaft body 11) and a second shaft (Fig. 1: second shaft body 12) connected together through a torsion bar (Fig. 1:  torsion bar 13); a magnet (Fig. 1: multipolar permanent magnet 71) disposed (Fig. 2: magnet 71 on first shaft body 11) at the first shaft (Fig. 1: first shaft body 11) so as to rotate (Fig. 2: shows rotation of first shaft body with attached magnet 71) along with rotation (Figs. 2 & 3: show axial rotation Zc)  [0002 The permanent magnet rotates integrally with the steering shaft of the electric power steering device] of the first shaft (Fig. 1: first shaft body 11), and having N and S poles alternately arranged in a direction around (Fig. 4:  detail of  multipolar permanent magnet 71 around rotary members 11-13) a rotation axis (Fig. 4: detail of  multipolar permanent magnet 71 rotating around axial rotation Zc) of the rotary member  (Figs. 1 & 3: rotary member elements 11-13) [0028 The permanent magnet 71 forms a magnetic field around the first shaft body 11.The permanent magnet 71 is magnetized so that the north and south poles are adjacent to each  a first yoke member (Fig. 4: first magnetic yoke member 81) disposed at the second shaft  (Fig. 1: second shaft body 12) so as to rotate along with rotation of the second shaft (Fig. 1: second shaft body 12) [0020 and the first magnetic yoke 81 and the second magnetic yoke 82 that rotate integrally with the second shaft body 12] and made of magnetic material [0029 first magnetic yoke 81], the first yoke member (Fig. 4: first magnetic yoke member 81) including first claw portions (Fig. 4: first yoke member 81 with tooth portions 81b) which are a plurality of sheet-like members opposed  [0036 The inner peripheral surface of the main body ring 81A and the inner surface of each tooth portion 81B face the outer peripheral surface of the permanent magnet 71] to the magnetic member (Fig. 1: multipolar permanent magnet 71), and a first ring portion (Fig. 4: a first magnetic collecting ring 41) formed into a circular ring (Fig. 4: first yoke member 81 with ring portion 81a)  and connecting the first claw portions (Fig. 4: first yoke member 81 with tooth portions 81b with the tooth potions on the ring 81a); a second yoke member (Fig. 4: first magnetic yoke member 82) disposed at the second shaft  (Fig. 1: second shaft body 12) [0020 and the first magnetic yoke 81 and the second magnetic yoke 82 that rotate integrally with the second shaft body 12] so as to rotate along with rotation of the second shaft (Fig. 3: second yoke 82 is connected to the second shaft body 12) and made of magnetic material [0037 The second magnetic yoke 82 has a main body ring 82A constituting the main body and a plurality of tooth portions 82B extending from the main body ring 82A toward the upper ZA1], the second yoke member (Fig. 4: second yoke member 82) including second claw portions (Fig. 4: first yoke member 82 with tooth portions 82b) which are a plurality of sheet-like members opposed to the magnetic member (Fig. 4: first yoke member 81 with tooth portions 81b)[0037 plurality of tooth portions 82B extending from the main body ring 82A toward the upper ZA1.  The inner peripheral surface of the main body ring 81A and the inner surface of each tooth portion 82B face the outer peripheral surface of the permanent magnet 71], and a second ring portion [0037 plurality of tooth portions 82B extending from the main body ring  formed into a circular ring (Fig. 4: 82a second main body ring) and connecting the second claw portions [0037 The second magnetic yoke 82 has a main body ring 82A constituting the main body and a plurality of tooth portions 82B extending from the main body ring 82A toward the upper ZA1], the second claw portions (Fig. 4: second first yoke member 82 with tooth portions 82b) being arranged alternately (Figs. 4 & 5 show interleaving of 81b and 82b teeth) with the first claw portions (Figs. 4 & 5: first yoke member 81 with tooth portions 81b) [0037 The tooth portions 81B and 82B are alternately positioned in the circumferential direction ZC]; a first magnetism collecting member (Fig. 4: first magnetism collecting member 41) made of magnetic material [0038 The first magnetic collecting ring 41], and a pair of end portions (Fig. 4: end portions 41D & 41 E) which are a first end portion (Fig. 4:  first end portions 41D) and a second end portion (Fig. 4:  first end portions 41E) [0038 The first end 41D and the second end 41E have a first coupling portion 41F],; a second magnetism collecting member (Fig. 4: second magnetism collecting member 42) made of magnetic material [0039 The second magnetic collecting ring 42], and a pair of end portions (Fig. 4: end portions 42D & 42E) which are a first end portion (Fig. 4: end portions 42D) and a second end portion (Fig. 4: end portions 42E),  a first magnetic sensor (Fig. 4: first magnetic sensor 31) [0031 two magnetic sensors 32 that output a voltage corresponding to the magnetic flux density of the permanent magnet 71] disposed between  (Fig. 4:  32 first magnetic sensor between end portions of 41 and 42) the first magnetism collecting member (Fig. 4: 41) and the second magnetism collecting member (Fig. 4: 42), and including a detection element [0031 & 0114 Further, the torque detection device 20 of another modification has a magnetic detection element such as a Hall element or an MR element instead of the Hall IC as the magnetic sensor 32] configured to - 27 - detect a change in a magnetic field [0038 The first magnetic collecting ring 41 has a ring main body 41A constituting the main body and two between the first magnetism collecting member (41) and the second magnetism collecting member (42); a second magnetic sensor [0031 two magnetic sensors 32 that output a voltage corresponding to the magnetic flux density of the permanent magnet 71] disposed between the first magnetism collecting member (41) and the second magnetism collecting member (42), and including a detection element [0038 The first magnetic collecting ring 41 has a ring main body 41A constituting the main body and two magnetic collecting protrusions 41B facing the upper surface of each magnetic sensor 32] configured to detect a change in a magnetic field [0054 the magnetic sensor 32 outputs a voltage according to the magnitude and direction of the interlinking magnetic flux] between (Fig. 4: shows first and second magnetic sensors  between end portions of 41 & 42) the first magnetism collecting member (41) and the second magnetism collecting member (42); and a retaining portion (Fig. 3: holding portion 50) including a magnetism-collecting-member retaining member (Fig. 3: holding convex portion 51) made of non-magnetic material [0035 a resin that  is a molding material for the sensor housing 31] & [0035 The molding material of the sensor housing 31 is the same as the molding material of the holder 50]  and configured to retain [0060 The holder 50 includes a holding convex portion 52 that holds the first magnetic collecting ring 41 and the second magnetic collecting ring 42] the first magnetism collecting member (41) and the second magnetism collecting member (42), wherein the retaining portion (50) is disposed at the first magnetism collecting member (41) and the second magnetism collecting member (42) in the direction around the rotation axis [0064 With the first magnetic collecting ring 41 attached to the holder 50, the upper protrusion 57B of the holder 50 is inserted between the circumferential directions ZC of each magnetic collecting protrusion 41B. In a state where the second magnetic collecting ring 42 is attached to the holder 50, the lower protrusion 57C of the holder 50 is inserted between the circumferential directions ZC of each magnetic collecting protrusion 42B] (Fig. 13: shows a symmetrical alignment of the end  in such a position as to be magnetically symmetrical [0064] (Fig. 11: 41 and 42 stacked symmetrically with end portion 41d&e and 42d&e) with respect to the first magnetic sensor (Fig. 4: 32 first magnetic sensor) and the second magnetic sensor (Fig. 4: 32 second magnetic sensor), or disposed to retain  (Fig. 11: shows the holder retaining the end portions 41d&e and 42 d &e) the first end portion (Fig. 11: first end portion 41d) of the first magnetism collecting member (41), the second end portion  (Fig. 11: first end portion 41e) of the first magnetism collecting member (41), the first end portion (Fig. 11: first end portion 42d) of the second magnetism collecting member (42), and the second end portion (Fig. 11: first end portion 42e)  of the second magnetism collecting member (42), and the torque sensor (Figs. 1 & 3: torque sensor 20)[0016 It has a torque detecting device 20 for detecting the applied torque (hereinafter, "steering torque")] is configured to detect torque [0016 It has a torque detecting device 20 for detecting the applied torque (hereinafter, "steering torque")]  generated in the rotary member (Figs. 1- 3: rotary member elements 11-13), based on output signals of the first magnetic sensor (32) and the second magnetic sensor (32) [0059 the electronic control device 19 calculates the steering torque based on the output voltage of the magnetic sensor 32].  

Takeshi does not explicitly disclose a first magnetism collecting member including a first arch-shaped portion extending along the direction around the rotation axis the first arch-shaped portion being opposed to and located away from the first ring portion and a second magnetism collecting member including a second arch-shaped portion extending along the direction around the rotation axis where the second arch-shaped portion being opposed to and located away from the second ring portion.

Yoshida teaches a torque sensor (Fig. 1:  TS torque sensor) for a power steering system (Fig. 1) [Abstract] with a first magnetism collecting member (Fig. 7: 24) including a first arch-shaped portion (Fig. 14:  243) extending along the direction around the rotation axis (Fig. 2 rotation axis 0 centered on steering shaft 2)[Page 3: The magnetism collecting ring holder 26 (second holding member) and the Hall IC sensor (magnetic sensor) 27 are provided. The multipolar magnet 20, the pair of yokes 21 and 22, the yoke holder 23, the pair of magnetism collecting rings 24 and 25, and the magnetism collecting ring holder 26 are arranged concentrically with the rotation axis O] the first arch-shaped portion (Fig. 14: 243) being opposed to and located away from (Fig. 1: the ring  portions are adjacent central steering shaft the arches are located  on  Fig. 14: outer circumference of the magnetism collecting member)  the first ring portion (Fig. 1: 21)  and a second magnetism collecting member (Fig. 14: 25) including a second arch-shaped (Fig. 14:  253) portion extending along the direction around the rotation axis (Fig. 2 rotation axis 0 centered on steering shaft 2) where the second arch-shaped portion (Fig. 14:  253) being opposed to and located away from (Fig. 1: the ring  portions are adjacent central steering shaft the arches are located  on  Fig. 14: outer circumference of the magnetism collecting member) the second ring portion (22).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Yoshida’s first and second arch-shaped portions on the magnetism collecting member on Takeshi’s first and second magnetism collecting member because the arch provides a stable connection platform between the collecting members [Yoshida Page 5 section on Magnetic Collecting Ring].  

Claim 2. Dependent on the torque sensor of Claim 1.  Takeshi further discloses the retaining portion (Fig. 13: overall retaining holder 50) is disposed in a position between (Fig. 13: has an inner protruding rim 54 between the first magnetism collecting member 41 with the first magnetic sensor 23 and second magnetism collecting member 42 with the second magnetic sensor 23) & (Fig. 9: shows the layering of 41 top ring then 54 protruding rim  between then the first magnetic sensor (Fig. 4: magnetic sensor 32 on 41 top ring) and the second magnetic sensor (Fig. 4: magnetic sensor 32 on 42 bottom ring) in the direction around the rotation axis (Fig. 4: Zc rotation axis), the position [of the magnetic sensors] being magnetically symmetrical (Fig. 4: end portions with magnetic sensors are aligned) with respect to the first magnetic sensor (Fig. 4: magnetic sensor 32 on 41 top ring) and the second magnetic sensor (Fig. 4: magnetic sensor 32 on 42 bottom ring) [0061 second hold portion extends from inner wall of holder]. 
Claim 10. Dependent on the torque sensor of Claim 1. Takeshi further discloses the first magnetism collecting member (41) and the second magnetism collecting member (42) are formed by bending metal sheet material [0034 Further, each of the magnetic collecting rings 41 and 42 is formed by bending a long metal plate] made of magnetic material [0034], and the retaining portion (Fig. 8:  50) includes a biasing portion (Fig. 8: 53 first holding portion that presses against inner ring 54) configured to bias [0060 first holding portions 53 that hold the first magnetic collecting ring 41 and the second magnetic collecting ring 42, and the first magnetic collecting ring from the side opposite to the first holding portion 53 in the axial direction ZA. It has a 41 and a second holding portion 54 that holds the second magnetic collecting ring 42] the first magnetism collecting member (41) and the second magnetism collecting member (42) (Fig. 8: 54 second holding portion) in a through-thickness direction [0062 held axially which is the thickness] of the metal sheet material [0034 sheet metal material of 41 & 42].  
Claim 11. Dependent on the torque sensor of Claim 10. Takeshi further discloses the biasing portion (Fig. 8: 53 clips 41 & 42 up against inner rim 54) is disposed between (Fig. 8: inner rim 54 is between 41 & 42) the first magnetism collecting member (41) and the second magnetism collecting member (42).  
Claim 12. Dependent on the torque sensor of Claim 11.  Takeshi further discloses the biasing portion (50) is configured to bias (Fig. 8: 53 clips 41 & 42 against rim 54) the first magnetism collecting member (41) and the second magnetism collecting member (42)  in a direction away [0061 The first holding portion 53 and the second holding portion 54 project from the inner peripheral surface 51X of the side wall 51 toward the inner ZB1] from the first magnetic sensor (23 top) and the second magnetic sensor (23 bottom).
Claim 13. Dependent on the torque sensor of Claim 12. Takeshi further discloses the biasing portion (Fig. 8: 53 clips 41 & 42 against rim 54) is configured to bias [0060 first holding portions 53 that hold the first magnetic collecting ring 41 and the second magnetic collecting ring 42, and the first magnetic collecting ring from the side opposite to the first holding portion 53 in the axial direction ZA. It has a 41 and a second holding portion 54 that holds the second magnetic collecting ring 42] the first magnetism collecting member (41) and the second magnetism collecting member (42) at three points (Fig. 8: at least three clips 53 are shown) which are spaced from one another (Fig. 8: at least three clips 53 are shown separated from each other).  

Claim 14. Dependent on the torque sensor of Claim 1. Takeshi further discloses the retaining portion (Fig. 15: cutaway view of 50) is- 32 - disposed at the first magnetism collecting member (41) and the second magnetism collecting member (42) in the direction around the rotation axis (Fig. 4: Zc rotation axis) in such a position as to be magnetically symmetrical [0064] (Fig. 11: 41 and 42 stacked symmetrically with end portion 41d&e and 42d&e) with respect to the first magnetic sensor (Fig. 4 : 23 top) and the second magnetic sensor  (Fig. 4 : 23 bottom), and disposed to retain [0093] the first end portion (Fig. 15: 41d) of the first magnetism collecting member (41), the second end portion (Fig. 15: 41e) of the first magnetism collecting member (41), the first end portion (Fig. 15: 42d) of the second magnetism collecting member (42), and the second end portion (Fig. 15: 42e) of the second magnetism collecting member (42).  

Claim 16. A power steering system (Fig. 1: power steering system 1) comprising: a steering shaft (Fig. 1: steering shaft 10) rotated [0042 The torque detection device 20 changes its detection state according to the rotation of the steering shaft 10] along with rotation of a steering wheel (Fig. 1: steering wheel 2), and including a first shaft (Fig. 1: first shaft body 11) and a second shaft  (Fig. 1: second shaft body 12)  which are connected together through a torsion bar  (Fig. 1:  torsion bar 13); a steering mechanism (Fig. 1: Steering device 1) including a transmission mechanism (Fig. 1: elements 12 & 15-18)  configured to transmit the rotation [0016 The electric power steering device 1 includes a steering shaft 10 connected to the steering wheel 2, a rack shaft 16 connected to the shaft 10 and the steering wheel 3] of the steering shaft (Fig. 1: steering shaft 10) to a steered wheel (Fig. 1: steered wheel 3)[0016]; an electric motor (Fig. 1: electric motor 17a)  [0019 The assist device 17 includes an electric motor 17A as a drive source and a reduction mechanism 17B that decelerates the rotation of the output shaft of the electric motor 17A and transmits the rotation to the pinion shaft 18] configured to impart a steering force [0019] to the steering mechanism (Fig. 1: Steering device 1); a torque sensor (Figs. 1 & 3: torque sensor 20) configured to detect steering torque [0016 It has a torque detecting device 20 for detecting the applied torque (hereinafter, "steering torque")] of the steering mechanism (Fig. 1: Steering device 1); and a control device (Fig. 1: control unit 19) configured to drive-control [0016 an electronic control device 19 that controls the drive of the device 17] the electric motor (Fig. 1: electric motor 17) on the basis of the steering torque [0020 The electronic control device 19 detects the steering torque based on the detected magnetic flux density. Then, the steering torque is output to the assist device 17], wherein the torque sensor (Fig. 1: torque sensor 20) includes: a magnet (Fig. 1: permanent magnet 71) disposed at the first shaft (Fig. 1: first shaft body 11) so as to rotate along with rotation of the first shaft (Fig. 1: first shaft body 11), and having N and S poles alternately arranged in a direction around a rotation axis (Fig. 4:  detail of  multipolar permanent magnet 71 around the steering shaft 10) of the steering shaft (Fig. 1: steering shaft 10); a first yoke member (Fig. 4: first magnetic yoke member 81) disposed at the second shaft  (Fig. 1: second shaft body 12) so as to rotate along with rotation of the second shaft (Fig. 1: second shaft body 12) [0020 and the first magnetic yoke 81 and the second magnetic yoke 82 that rotate integrally with the second shaft body 12] and made of magnetic material [0029 first magnetic yoke 81], the first yoke member (Fig. 4: first magnetic yoke member 81) including first claw portions (Fig. 4: first yoke member 81 with tooth portions 81b) which are a plurality of sheet-like members opposed  [0036 The inner peripheral surface of the main body ring 81A and the inner surface of each tooth portion 81B face the outer peripheral surface of the permanent magnet 71] to the magnetic member (Fig. 1: multipolar permanent magnet 71), and a first ring portion (Fig. 4: a first magnetic collecting ring 41) formed into a circular ring (Fig. 4: first yoke member 81 with ring portion 81a)  and connecting the first claw portions (Fig. 4: first yoke member 81 with tooth portions 81b with the tooth potions on the ring 81a); a second yoke member (Fig. 4: first magnetic yoke member 82) disposed at the second shaft  (Fig. 1: second shaft body 12) [0020 and the first magnetic yoke 81 and the second magnetic yoke 82 that rotate integrally with the second shaft body 12]  so as to rotate along with rotation of the second shaft (Fig. 3: second yoke 82 is connected to the second shaft body 12) and made of magnetic material [0037 The second magnetic yoke 82 has a main body ring 82A constituting the main body and a plurality of tooth portions 82B extending from the main body ring 82A toward the upper ZA1], the second yoke member (Fig. 4: second yoke member 82) including second claw portions (Fig. 4: first yoke member 82 with tooth portions 82b) which are a plurality of sheet-like members opposed to the magnetic member (Fig. 4: first yoke member 81 with tooth portions 81b)[0037 plurality of tooth portions 82B extending from the main body ring 82A toward the upper ZA1.  The inner , and a second ring portion [0037 plurality of tooth portions 82B extending from the main body ring 82A toward the upper ZA1.  The inner peripheral surface of the main body ring 81A and the inner surface of each tooth portion 82B face the outer peripheral surface of the permanent magnet 71] formed into a circular ring (Fig. 4: 82a second main body ring) and connecting the second claw portions [0037 The second magnetic yoke 82 has a main body ring 82A constituting the main body and a plurality of tooth portions 82B extending from the main body ring 82A toward the upper ZA1], the second claw portions (Fig. 4: second first yoke member 82 with tooth portions 82b) being arranged alternately (Figs. 4 & 5 show interleaving of 81b and 82b teeth) with the first claw portions (Figs. 4 & 5: first yoke member 81 with tooth portions 81b) [0037 The tooth portions 81B and 82B are alternately positioned in the circumferential direction ZC]; a first magnetism collecting member (Fig. 4: first magnetism collecting member 41) made of magnetic material [0038 The first magnetic collecting ring 41], and a pair of end portions (Fig. 4: end portions 41D & 41 E) which are a first end portion (Fig. 4:  first end portions 41D) and a second end portion (Fig. 4:  first end portions 41E) [0038 The first end 41D and the second end 41E have a first coupling portion 41F], a second magnetism collecting member (Fig. 4: second magnetism collecting member 42) made of magnetic material [0039 The second magnetic collecting ring 42], and a pair of end portions (Fig. 4: end portions 42D & 42E) which are a first end portion (Fig. 4: end portions 42D) and a second end portion (Fig. 4: end portions 42E); a first magnetic sensor (Fig. 4: first magnetic sensor 31) [0031 two magnetic sensors 32 that output a voltage corresponding to the magnetic flux density of the permanent magnet 71] disposed between  (Fig. 4:  32 first magnetic sensor between end portions of 41 and 42) the first magnetism collecting member (Fig. 4: 41) and the second magnetism collecting member (Fig. 4: 42), and including a detection element [0031 & 0114 Further, the torque detection device 20 of another modification has a magnetic detection element such as a Hall configured to - 27 - detect a change in a magnetic field [0038 The first magnetic collecting ring 41 has a ring main body 41A constituting the main body and two magnetic collecting protrusions 41B facing the upper surface of each magnetic sensor 32] between the first magnetism collecting member (41) and the second magnetism collecting member (42); a second magnetic sensor [0031 two magnetic sensors 32 that output a voltage corresponding to the magnetic flux density of the permanent magnet 71] disposed between the first magnetism collecting member (41) and the second magnetism collecting member (42), and including a detection element  [0038 The first magnetic collecting ring 41 has a ring main body 41A constituting the main body and two magnetic collecting protrusions 41B facing the upper surface of each magnetic sensor 32] configured to detect a change in a magnetic field [0054 the magnetic sensor 32 outputs a voltage according to the magnitude and direction of the interlinking magnetic flux] between (Fig. 4: shows first and second magnetic sensors  between end portions of 41 & 42) the first magnetism collecting member (41) and the second magnetism collecting member (42); and a retaining portion (Fig. 3: holding portion 50) including a magnetism-collecting-member retaining member (Fig. 3: holding convex portion 52) made of non-magnetic material [0035 a resin that  is a molding material for the sensor housing 31] & [0035 The molding material of the sensor housing 31 is the same as the molding material of the holder 50]  and configured to retain [0060 The holder 50 includes a holding convex portion 52 that holds the first magnetic collecting ring 41 and the second magnetic collecting ring 42] the first magnetism collecting member (41) and the second magnetism collecting member (42), wherein the magnetism-collecting-member (52) is disposed at the first magnetism collecting member (41) and the second magnetism collecting member (42) in the direction around the rotation axis [0064 With the first magnetic collecting ring 41 attached to the holder 50, the upper protrusion 57B of the holder 50 is inserted between the circumferential directions ZC of each magnetic collecting protrusion 41B. In a state where the second magnetic  in such a position as to be magnetically symmetrical [0064] (Fig. 11: 41 and 42 stacked symmetrically with end portion 41d&e and 42d&e) with respect to the first magnetic sensor (Fig. 4: 32 first magnetic sensor) and the second magnetic sensor (Fig. 4: 32 second magnetic sensor), or disposed to retain  (Fig. 11: shows the holder retaining the end portions 41d&e and 42 d &e) the first end portion (Fig. 11: first end portion 41d) of the first magnetism collecting member (41), the second end portion  (Fig. 11: first end portion 41e) of the first magnetism collecting member (41), the first end portion (Fig. 11: first end portion 42d) of the second magnetism collecting member (42), and the second end portion (Fig. 11: first end portion 42e)  of the second magnetism collecting member (42), and the torque sensor (Figs. 1 & 3: torque sensor 20)[0016 It has a torque detecting device 20 for detecting the applied torque (hereinafter, "steering torque")] is configured to detect torque [0016 It has a torque detecting device 20 for detecting the applied torque (hereinafter, "steering torque")]  generated in the rotary member (Figs. 1- 3: rotary member elements 11-13), based on output signals of the first magnetic sensor (32) and the second magnetic sensor (32) [0059 the electronic control device 19 calculates the steering torque based on the output voltage of the magnetic sensor 32].  

Takeshi does not explicitly disclose a first magnetism collecting member including a first arch-shaped portion extending along the direction around the rotation axis the first arch-shaped portion being opposed to and located away from the first ring portion and a second magnetism collecting member including a second arch-shaped portion extending along the direction around the rotation axis where the second arch-shaped portion being opposed to and located away from the second ring portion.

 a torque sensor (Fig. 1:  TS torque sensor) for a power steering system (Fig. 1) [Abstract] with a first magnetism collecting member (Fig. 7: 24) including a first arch-shaped portion (Fig. 14:  243) extending along the direction around the rotation axis (Fig. 2 rotation axis 0 centered on steering shaft 2)[Page 3: The magnetism collecting ring holder 26 (second holding member) and the Hall IC sensor (magnetic sensor) 27 are provided. The multipolar magnet 20, the pair of yokes 21 and 22, the yoke holder 23, the pair of magnetism collecting rings 24 and 25, and the magnetism collecting ring holder 26 are arranged concentrically with the rotation axis O] the first arch-shaped portion (Fig. 14: 243) being opposed to and located away from (Fig. 1: the ring  portions are adjacent central steering shaft the arches are located  on  Fig. 14: outer circumference of the magnetism collecting member)  the first ring portion (Fig. 1: 21)  and a second magnetism collecting member (Fig. 14: 25) including a second arch-shaped (Fig. 14:  253) portion extending along the direction around the rotation axis (Fig. 2 rotation axis 0 centered on steering shaft 2) where the second arch-shaped portion (Fig. 14:  253) being opposed to and located away from (Fig. 1: the ring  portions are adjacent central steering shaft the arches are located  on  Fig. 14: outer circumference of the magnetism collecting member) the second ring portion (22).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Yoshida’s first and second arch-shaped portions on the magnetism collecting member on Takeshi’s first and second magnetism collecting member because the arch provides a stable connection platform between the collecting members [Yoshida Page 5 section on Magnetic Collecting Ring].  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monica S. Young whose telephone number is (303) 297-4785.  The examiner can 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA S YOUNG/Examiner, Art Unit 2856                                                                                                                                                                                                        
/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2856